DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 3/14/2022. In virtue of this communication claims 1 and 8 are currently pending in the instant application.
   
Response to Amendment
In response to the action mailed on 12/14/2021, the Applicant has filed a response amending the claims.
 
Response to Arguments
The Applicant’s arguments have been fully considered but they are not persuasive. 
  
The Applicant argues that “FIG. 2 of Case does not disclose an optical transmission channel comprising multiple cores”. However, the Examiner respectfully disagrees with this statement because of the following. First, Case paragraph [33] discloses “FIG. 2 illustrates two channels of one end of a parallel optical communication link, in accordance with the present invention… The description of the upper channel is the same as for the other channels, such as the lower channel in FIG. 2 having the same reference numerals followed by a prime (′) symbol”. In this case, there are two channels i.e. an upper channel without a prime (‘) symbol which comprises multiple cores (i.e. 216, 236) and a lower channel with a prime (‘) symbol which comprises multiple cores (i.e. 216’, 236’). This is because an optical transmission channel can be a “single-channel” or a “multi-channel”. Here, in Case Fig 2 an optical transmission channel is 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Case et al (US Pub 20160246015) in view of Krug (US Pub 20150341113) in further view of Bennett et al (US Pub 20160223774).


Regarding Claim 1, Case discloses an optical communication apparatus for an optically interconnected integrated circuit which includes circuitry for performing logic functions, comprising: 
an array of sources (Fig 2, paragraph [33] where an apparatus has an array of sources VCSELs (204, 224, 204’, 224’)); 
optical transmission channels, comprising a multicore fiber, to receive light from the array of sources at optical transmission channel inputs (Fig 2, paragraphs [33][37] where optical transmission multi-channels (e.g.  201, 201’), comprises a multicore fiber (MCF), to receive light from the array of sources VCSELs (204, 224, 204’, 224’) at optical transmission channel inputs (e.g. 203, 203’)), and wherein each optical transmission channel comprises multiple cores of the multicore fiber (Fig 2, paragraphs 
optical elements, including at least one lens, between the array of sources and the optical transmission channel inputs to magnify and focus light from the array of sources onto the optical transmission channel inputs (Fig 2, paragraphs [33][34][37][47] where optical elements, including at least one lens (e.g. a microlens element), between the array of sources VCSELs (204, 224, 204’, 224’) and the optical transmission channel inputs (e.g. 203, 203’) magnify and focus light from the array of sources VCSELs (204, 224, 204’, 224’) onto the optical transmission channel inputs (e.g. 203, 203’)).     
Case fails to explicitly disclose the array of sources VCSELs (204, 224, 204’, 224’) being an array of microLEDs.
However, Krug discloses 
an array of sources VCSELs being an array of microLEDs (Fig 4A, paragraph [26] where an array of sources VCSELs 24 is an array of microLEDs).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the array of sources VCSELs (204, 224, 204’, 224’) as described in Case, with the teachings of the array of microLEDs as described in Krug. The motivation being is that as shown an array of sources VCSELs 24 can be an array of microLEDs and one of ordinary skill in the art can implement this concept into the array of sources VCSELs (204, 224, 204’, 224’) as described in Case and have the array of sources VCSELs (204, 224, 204’, 224’) be an array of microLEDs i.e. as an alternative so as to have microLEDs light emitting diodes instead of VCSELs lasers for the purpose of reducing 
Case as modified by Krug fails to explicitly disclose wherein a number of cores in the multicore fiber is different than a number of microLEDs in the array of microLEDs.  
	However, Bennett discloses
a number of cores in a multicore fiber is different than a number of sources in an array of sources (Fig 1, Fig 11, paragraph [28] where a number of cores (i.e. four) in a multicore fiber 10 is different than a number of sources (i.e. two) in an array of sources (Txs)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the multicore fiber (MCF) as described in Case as modified by Krug, with the teachings of the multicore fiber 10 as described in Bennett. The motivation being is that as shown a number of cores (i.e. four) in a multicore fiber 10 can be different than a number of sources (i.e. two) in an array of sources (Txs) and one of ordinary skill in the art can implement this concept into the multicore fiber (MCF) as described in Case as modified by Krug and have a number of cores (i.e. eight) in the multicore fiber (MCF) be different than a number of sources (i.e. four) in the array of sources (microLEDs) i.e. as an alternative so as to have four cores for transmission and four cores for reception in order to perform bi-directional communications with a remote device and which modification is a simple implementation of a known concept of a known multicore fiber 10 into another multicore fiber (MCF) for its improvement and for optimization and which modification yields predictable results.       

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Case et al (US Pub 20160246015) in view of Krug (US Pub 20150341113) in further view of Bennett et al (US Pub 20160223774) in further view of Percival (US Pub 20150325746).

Regarding Claim 8, Case as modified by Krug and Bennett fails to explicitly disclose the optical communication apparatus further comprising a reflector for each microLED in the array of microLEDs to direct light to the optical elements.
However, Percival discloses 
  	a reflector for a microLED to direct light (Fig 1, paragraph [31] where a reflector 106 for a microLED 100 directs light). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the array of microLEDs as described in Case as modified by Krug and Bennett, with the teachings of the microLED 100 as described in Percival. The motivation being is that as shown a reflector 106 for a microLED 100 can direct light and one of ordinary skill in the art can implement this concept into the array of microLEDs as described in Case as modified by Krug and Bennett and have a reflector 106 for each microLED in the array of microLEDs to direct light to the optical elements (e.g. a microlens element) i.e. as an alternative so as to have microLEDs that better guide generated light via reflection for the purpose of improving focusing of the light to a desired target and which modification is a simple substitution of known microLEDs for others that are similar, namely, for the same purpose i.e. to produce light and for optimization and which modification yields predictable results.       
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  


/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636